Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/08/2021.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 10
Applicant’s arguments, see Remarks pp. 10-11, filed 03/08/2021, with respect to rejections under section 103 have been fully considered and are persuasive.  The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
This prior art of record fails to reasonably teach: comparing a command string used to invoke an application to a uniform resource locator (URL) of a blockchain-based mining pool, wherein the blockchain-based mining pool corresponds to a plurality of applications respectively executing on a plurality of computing devices; determining that the command string includes the URL; based on determining that the command string includes the URL, determining that the current processor utilization is indicative that the application is associated with the blockchain-based mining pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455